 

Exhibit 10.11

 

JAMBA, INC.

INDUCEMENT AWARD

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

(NON-PLAN AWARD)

 

The Participant has been granted an award of Restricted Stock Units (the
“Award”), which represents the right to receive on the applicable Settlement
Date one (1) share of the common stock of Jamba, Inc. (the “Company”) for each
Vested Unit, as follows:

 

Participant: ________ Vesting
Commencement Date:

 

________

Date of Grant:

________

 

    Total Number of Restricted Stock Units: _____, subject to adjustment as
provided by the Restricted Stock Unit Agreement.     Settlement Date:

________.

 

Vested Units:

Vesting Schedule                                           Number of Units
Vesting

Closing price of the Company’s common stock for 30 consecutive trading day
period equals or exceeds $___ (during the time period of ________

to ________)

_________ [Number of Units]

 

Closing price of the Company’s common stock for 30 consecutive trading day
period equals or exceeds $___ (during the time period of ________

to ________)

_________ [Number of Units]

 

Closing price of the Company’s common stock for 30 consecutive trading day
period equals or exceeds $___ (during the time period of ________

to ________)

_________ [Number of Units]

 

or [Insert alternative vesting schedule]

 

Superseding Agreement: None/_______________.  To the extent that a Superseding
Agreement is listed, to the extent that such Superseding Agreement provides for
more beneficial vesting terms, then, notwithstanding anything in this Grant
Notice or the Restricted Stock Unit Agreement to the contrary, the provisions of
that Superseding Agreement shall govern.

 

 

 

 

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Notice and by the Restricted Stock Unit Agreement. The
Participant acknowledges that copies of the Restricted Stock Unit Agreement and
the prospectus for this Award have been provided to the Participant. The
Participant represents that the Participant has read and is familiar with the
provisions of the Restricted Stock Unit Agreement, and hereby accepts the Award
subject to all of its terms and conditions.

 



JAMBA, INC.   PARTICIPANT       By:           Signature           Date Address:
          Address        



 

 

 

